******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
JOHN DOE v. TOWN OF WEST HARTFORD ET AL.
                (AC 37672)
          Beach, Mullins and Mihalakos, Js.
       Argued May 10—officially released September 20, 2016

  (Appeal from Superior Court, judicial district of
 Hartford, Complex Litigation Docket, Sheridan, J.
[motions for summary judgment]; Dubay, J. [motion
                 to disqualify].)
 Kenneth J. Krayeske, with whom was Brendan
Mahoney, for the appellant (plaintiff).
  Patrick D. Allen, with whom, on the brief, was Scott
M. Karsten, for the appellees (named defendant et al.).
  Laura Pascale Zaino, with whom, on the brief, were
Richard C. Tynan, Evan M. O’Hara, and Logan A.
Forsey, for the appellees (defendant Dale J. Wallington
et al.).
  Michael R. McPherson, for the appellees (defendant
Hartford Hospital et al.).
                          Opinion

  MULLINS, J. The plaintiff, John Doe,1 appeals from
the summary judgment rendered by the trial court, Sher-
idan, J., after determining that the plaintiff’s causes of
action were time barred and were not saved by General
Statutes § 52-593a.2 The plaintiff also appeals from the
decision of the court, Dubay, J., denying his motion to
disqualify Judge Sheridan. The defendants are: the town
of West Hartford and certain members of its police
department in their official and individual capacities,
namely, James Strillacci, Chief of Police, Detective Don-
ald Melanson, Officer Gino Giansanti, Officer Kimberly
Sullivan, Officer Sean Walmsley, Sergeant John Silano,
and Detective Michael Camilleri (collectively, town
defendants); Dale J. Wallington, M.D., and Resilience
Health Care, LLC (collectively, medical defendants);
and Hartford Hospital, the Institute of Living, Radhika
Mehendru, M.D., Carl Washburn, M.D., and Theodore
Mucha, M.D. (collectively, hospital defendants).3
   On appeal, the plaintiff claims that the court improp-
erly rendered summary judgment despite the existence
of issues of material fact regarding whether process
was delivered to the marshal prior to the expiration of
the various statutes of limitations for his causes of
action, and that the court improperly denied the plain-
tiff’s motion for disqualification of Judge Sheridan on
the ground of judicial bias.4 We agree that the court
improperly rendered summary judgment, and, accord-
ingly, we reverse in part and affirm in part the judgment
of the trial court.5
   Many of the underlying facts and the complicated
procedural history of this case are not relevant to the
issues on appeal. Accordingly, we omit them and set
forth only the facts and history necessary for our consid-
eration of the issues presented. The plaintiff alleged
various wrongful conduct on the part of the defendants
that he claims occurred between May 22, 2007, and
June 8, 2007. He commenced this action by summons
and complaint, executed on May 19, 2010. According to
the marshal’s return, which was signed by State Marshal
John R. Griffin, the defendants all were served on June
9, 2010. Beginning on September 23, 2013, more than
three years after this action was commenced, the town
defendants, the medical defendants, and the hospital
defendants each filed a motion for summary judgment
claiming, inter alia, that the plaintiff’s causes of action
were time barred.6 In response, the plaintiff contended
that Griffin had picked up process on May 20, 2010, at
the office of Attorney A. Paul Spinella, his attorney at
the time he commenced this action, thereby saving the
late service pursuant to § 52-593a. See footnote 2 of
this opinion. In three separate memoranda, the court,
Sheridan, J., granted the defendants’ motions for sum-
mary judgment on the issue of the statutes of limita-
tions, concluding that there was no genuine issue of
material fact as to whether Griffin had received process
prior to the running of the statutes of limitations, and
that the defendants were entitled to judgment as a mat-
ter of law.
   Thereafter, the plaintiff filed a motion to reargue and
reconsider, claiming, in part, that he had newly discov-
ered evidence in the form of e-mails that would further
help to establish that Spinella’s office gave process to
Griffin on May 20, 2010. The court denied the plain-
tiff’s motion.
   The plaintiff also filed a motion to recuse and disqual-
ify Judge Sheridan on the basis of alleged judicial bias,
which was heard by Judge Dubay. Following the hear-
ing, Judge Dubay denied that motion. The plaintiff sub-
sequently filed a motion requesting that Judge Dubay
articulate the basis for his denial of the motion to dis-
qualify, which he granted. This appeal followed.7 Addi-
tional facts will be set forth as necessary.
                             I
   The plaintiff first claims that the trial court improp-
erly rendered summary judgment despite the existence
of issues of material fact regarding whether process
was delivered to Griffin, the marshal, prior to the expira-
tion of the statutes of limitations. He also claims that
the court improperly struck Spinella’s affidavit. The
plaintiff argues that the defendants never established
that the process was not picked up by Griffin prior to
the expiration of the statutes of limitations. He further
argues that the court improperly weighed the evidence,
made credibility determinations, and shifted the burden
of proof to him, despite there being no evidence from
the movants as to when process was received by Griffin,
and then held him to a higher burden of proof than
was appropriate for purposes of opposing summary
judgment motions. The plaintiff additionally argues that
the only burden he had when opposing summary judg-
ment was to demonstrate an issue of material fact as
to whether Griffin received process prior to May 22,
2010; he contends that he certainly met that burden but
that the court, improperly, required him to prove that
process had been delivered, and it failed to view the
evidence in the light most favorable to the nonmoving
party. We agree that there exists a genuine issue of
material fact regarding the date that process was deliv-
ered to the marshal.
  The following additional facts inform our review. In
September and October, 2013, the town defendants and
the hospital defendants each filed a motion for summary
judgment on grounds that included the expiration of
the applicable statute of limitations, both citing General
Statutes § 52-577.8 The hospital defendants also cited
General Statutes § 52-584,9 and the town defendants
also cited General Statutes § 52-571c (c).10
  In response to these motions for summary judgment,
the plaintiff submitted memoranda in opposition in
which he claimed, inter alia, that his causes of action
were saved through the application of § 52-593a, and
he included the affidavit of Griffin, who attested in
relevant part that ‘‘process to be served [in this] case
was delivered to [him] on May 20, 2010.’’ In response,
in February, 2014, the town defendants and the hospital
defendants filed motions to strike Griffin’s affidavit on
the ground that it was not based on personal knowledge.
In particular, they claimed that Griffin had testified
during his deposition that he had no recollection of the
specific date upon which he had received process in
this case and that he had signed the affidavit because
Spinella’s office asked him to sign it. The town defen-
dants and the hospital defendants attached copies of
Griffin’s deposition to their motions to strike.
   On March 11, 2014, the plaintiff filed an opposition
to the defendants’ motions to strike the Griffin affidavit,
and he also included an affidavit from Spinella. In an
order dated April 21, 2014, the court granted the motions
to strike Griffin’s affidavit, but, upon the request of
the plaintiff, permitted him to submit the affidavit of
Spinella.11 The court also gave the defendants sixty days
to depose Spinella regarding the facts and circum-
stances set forth in his affidavit.
  On July 9, 2014, the hospital defendants filed a
motion, entitled ‘‘Motion to Strike Affidavit of A. Paul
Spinella and Supplemental Memorandum in Support of
Motion for Summary Judgment.’’ They sought to strike
Spinella’s affidavit on the grounds that the affidavit was
not based on personal knowledge and that it contained
hearsay. Among the documents submitted in support of
the motion to strike was Spinella’s certified deposition.
   On July 17, 2014, the town defendants filed a similar
supplemental motion for summary judgment and
motion to strike, which specifically incorporated the
July 9, 2014 motion of the hospital defendants. They
also contended that Griffin’s failure to endorse on his
return of service the date he received process in this
case was fatal.12 See footnote 2 of this opinion. The
plaintiff filed an opposition to these motions, attaching
Spinella’s affidavit and portions of his deposition. The
hospital defendants and the town defendants each filed
a reply. On September 12, 2014, the court rendered a
decision striking in part Spinella’s affidavit on the
ground that it was not based on personal knowledge
because Spinella did not witness, firsthand, the marshal
pick up the process.
  On September 25, 2014, the medical defendants filed
a motion for permission to file a supplemental motion
for summary judgment, alleging that, in light of the
court’s recent rulings on the other defendants’ motions
to strike, the plaintiff’s causes of action against them
also were barred by § 52-577.13 On September 30, 2014,
the court granted permission to the medical defendants.
  Eight days later, on October 8, 2014, the court, in three
separate memoranda of decision, rendered summary
judgment on behalf of all defendants. Specifically, the
court rendered summary judgment on the ground that
the plaintiff had failed to establish that process had
been delivered to Griffin prior to the running of the
applicable statutes of limitations in this case.14
   The plaintiff claims that the court improperly struck
Spinella’s affidavit and that it improperly rendered sum-
mary judgment despite the existence of issues of mate-
rial fact regarding whether process was delivered to
Griffin prior to the expiration of the statutes of limita-
tions. We agree that the court improperly rendered judg-
ment on the basis that there was no genuine issue of
material fact as to whether Spinella delivered process
to Griffin prior to the expiration of the applicable three
year statutes of limitations.
   ‘‘The principles that govern our review of a trial
court’s ruling on a motion for summary judgment are
well established. Practice Book § 17-49 provides that
summary judgment shall be rendered forthwith if the
pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law. In deciding a motion for summary
judgment, the trial court must view the evidence in the
light most favorable to the nonmoving party. . . . The
party moving for summary judgment has the burden of
showing the absence of any genuine issue of material
fact and that the party is, therefore, entitled to judgment
as a matter of law. . . .
   ‘‘In ruling on a motion for summary judgment, the
court’s function is not to decide issues of material fact
. . . but rather to determine whether any such issues
exist. . . . The courts hold the movant to a strict stan-
dard. To satisfy his burden the movant must make a
showing that it is quite clear what the truth is, and that
excludes any real doubt as to the existence of any
genuine issue of material fact. . . . Once the moving
party has met its burden [of production] . . . the
opposing party must present evidence that demon-
strates the existence of some disputed factual issue.
. . . [I]t [is] incumbent [on] the party opposing sum-
mary judgment to establish a factual predicate from
which it can be determined, as a matter of law, that a
genuine issue of material fact exists. . . .
   ‘‘On appeal, the reviewing court must determine
whether the legal conclusions reached by the trial court
are legally and logically correct and whether they find
support in the facts set out in the memorandum of
decision of the trial court. . . . [R]eview of the trial
court’s decision to grant [a party’s] motion for summary
judgment is plenary.’’ (Citations omitted; internal quota-
tion marks omitted.) Episcopal Church in the Diocese
of Connecticut v. Gauss, 302 Conn. 408, 421–22, 28 A.3d
302 (2011), cert. denied,     U.S.   , 132 S. Ct. 2733,
183 L. Ed. 2d 653 (2012).
   ‘‘Summary judgment is appropriate on statute of limi-
tations grounds when the material facts concerning the
statute of limitations [are] not in dispute . . . .’’ (Inter-
nal quotation marks omitted.) Romprey v. Safeco Ins.
Co. of America, 310 Conn. 304, 313, 77 A.3d 726 (2013).
‘‘The question of whether a party’s claim is barred by
the statute of limitations is a question of law, which
this court reviews de novo.’’ (Internal quotation marks
omitted.) Targonski v. Clebowicz, 142 Conn. App. 97,
106, 63 A.3d 1001 (2013). ‘‘A plaintiff relying upon a
saving statute [to defeat a statute of limitations defense]
must demonstrate compliance with its provisions.’’
(Internal quotation marks omitted.) Gianetti v. Con-
necticut Newspapers Publishing Co., 136 Conn. App.
67, 74, 44 A.3d 191, cert. denied, 307 Conn. 923, 55 A.3d
567 (2012).
   Here, the plaintiff argues that this case is not barred
by any statute of limitations because process was given
to Griffin timely pursuant to § 52-593a and that the
documents available to the court when considering the
defendants’ motions for summary judgment estab-
lished, at the very least, a genuine issue of material fact
on this topic, which is all he was required to establish.
   ‘‘Section 52-593a . . . extends the period of time for
the serving officer to make the delivery. Process must
still be received by the serving officer on time. In other
words, the plaintiff must get the process to the serving
officer within the period allowed by the statute. . . .
All that § 52-593a requires . . . is that the process be
personally delivered [to the marshal]. It does not require
that the delivery be made by the plaintiff, his attorney,
or any particular individual. The person making the
delivery has no statutory role to perform respecting the
delivery. He is neither required nor permitted to endorse
his doings on the return. In addition, the statute does
not detail the manner of making delivery. The word
deliver includes a handing over for the purpose of taking
even though both acts do not occur simultaneously.
. . . The fact that the extension statute becomes opera-
tive only where the process has been delivered before
the running of the statute of limitations, and the fact
that the serving officer is required to attest to the date
of delivery suggest that the purpose of the statute is to
ensure that the process is received on time by the offi-
cer.’’ (Footnotes omitted; internal quotation marks
omitted.) Id., 73–74. ‘‘A plaintiff relying upon a ‘saving
statute’ must demonstrate compliance with its provi-
sions. . . . [If] the plaintiff fail[s] to establish a genuine
issue of material fact as to his compliance with the
provisions of § 52-593a, the court properly render[s]
summary judgment . . . .’’ (Citation omitted.) Id., 74.
  In this case, all parties agree that the defendants were
served on June 9, 2010, and that this date was, at a
minimum, one day beyond the applicable statutes of
limitations. The question we are called upon to answer
in this instance is whether the court properly ruled that
the evidence submitted in support of, or in opposition
to, the motions for summary judgment failed to demon-
strate that there existed a genuine issue of material fact
as to whether Griffin received process on May 20, 2010.
We conclude that, even without the consideration of
Griffin’s or Spinella’s affidavit, there existed evidence
in the form of Spinella’s deposition testimony to demon-
strate the existence of a genuine issue of material fact
as to the date process was delivered to Griffin. Accord-
ingly, we conclude that the court improperly rendered
summary judgment on the ground that the plaintiff had
failed to demonstrate the existence of such a genuine
issue.
  During his deposition, which was before the court
when it ruled on the various motions for summary judg-
ment, Spinella was question by Attorney Michael R.
McPherson, counsel for the hospital defendants, and
testified in relevant part as follows:
   ‘‘Q. Now, I’ve marked what looks to be your affidavit
as defendants’ exhibit three. . . . Now, is that your
affidavit and your signature?
  ‘‘A. Looks like it.
  ‘‘Q. Now, it says in the affidavit that you used Marshal
Griffin exclusively for service of process in 2010, is
that correct?
  ‘‘A. To the best of my memory, yes.
  ‘‘Q. Now, in May of 2010, who had the responsibility
at your firm to ensure that the marshal received the
process for service?
  ‘‘A. Bonnie St. Onge, to the best of my memory.
  ‘‘Q. Now, who is Bonnie St. Onge?
  ‘‘A. My office manager at that time. . . .
  ‘‘Q. Does Bonnie St. Onge work for your firm still?
  ‘‘A. No. . . . She’s deceased. . . .
  ‘‘Q. Now, back in May of 2010, can you describe the
typical process at your firm as to how, once a complaint
was drafted and a summons filled out, those papers
were delivered to the marshal . . . .
   ‘‘A. Well, it depended on the urgency of it. If it was
really urgent, he would be called and asked to person-
ally come and get it so we wouldn’t have to wait on
the mail.
  ‘‘Q. And who would make the call typically in May
of 2010 to the marshal to come pick it up?
  ‘‘A. Bonnie.
  ‘‘Q. Now, was it ever your practice to personally hand
the process to the marshal when he came to your office,
or did you leave that to Bonnie?
  ‘‘A. We’d leave it on the end of the counter. But he
would come in and talk to the staff; he wouldn’t just
grab it. And it would be handed over to him.
  ‘‘Q. When you say you’d leave it on the counter, was
that counter like a receptionist’s desk?
  ‘‘A. Yes. When you come in my office, there’s a long
counter, and it’s like a wall with a shelf on it. And at
the end of that, that would be for pickup.
  ‘‘Q. Now, did someone sit at that desk or counter
area in your office back in May of 2010?
  ‘‘A. Yes. There were two—Bonnie’s office was right
there. And I also had a secretary that sat there.
  ‘‘Q. And what was the name of your secretary who
sat right there in May of 2010?
  ‘‘A. It would have been Bonnie Kiniry.
  ‘‘Q. Now, I’m trying to picture this in my mind. I’ve
never been to your office, so I apologize. There is a
counter that is right when you walk into your office?
  ‘‘A. Uh-huh.
  ‘‘Q. And did Bonnie Kiniry sit right behind that
counter?
  ‘‘A. She [sat] near to it. And Bonnie St. Onge [had]
an open door that open[ed] right up on the counter.
  ‘‘Q. Did you typically keep a written record of when
the marshal picked up the process in your cases in 2010?
  ‘‘A. No.
                           ***
   ‘‘Q. Now, on defendants’ exhibit three, which is your
affidavit, paragraph 6 reads: ‘The summons and com-
plaint in the matter was personally retrieved from my
office by Marshal Griffin on May 20, 2010.’ Do you have
an independent specific recollection of Marshal Griffin
taking delivery of the process in this case?
   ‘‘A. Well, if you’re asking me if I, personally, handed
it over to him, I did not. But you have to understand
the circumstances that surrounded this. I had an enor-
mously demanding client, and there was a lot of concern
about the statute of limitations, and there were some
revisions that had been made in the complaint at the
last minute. And so we were, you know, very anxious
to get it in his hands. And, for that reason, we—I didn’t
contact him personally. I believe that it was Bonnie St.
Onge that I asked to do that. It was put on the end of
the counter. And I asked to be told, to confirm that he
had picked this up, and there was a confirmation made.
And I remember going down there, and the complaint
was never there. So it was further confirmation that it
had been picked up. You know, this was special circum-
stances with this complaint because of the statute and
a client, like I said, that was very demanding. So that’s
why it sticks out in my mind.
  ‘‘Q. Okay. I just want to break that down a little bit.
So you did not hand the process to Marshal Griffin for
delivery in this case?
  ‘‘A. No.
  ‘‘Q. You did not contact Marshal Griffin personally
about picking up process?
  ‘‘A. I believe that I did talk to him on the phone
beforehand.
  ‘‘Q. Okay.
   ‘‘A. Because, not only did it have to be picked up,
but it was going to be a difficult service. And, in point
of fact, after it was picked up, I talked to him again—
I talked to him personally. I don’t know how many
times, about the service itself, you know, confirmed
that he had picked it up beforehand, but also to talk
about the service because there was an issue about
getting personal service here. And so that, you know,
was another cause for communication with him.
  ‘‘Q. So just if I could back up a little bit, did you
witness Marshall Griffin pick up the process from
your office?
  ‘‘A. Personally?
  ‘‘Q. Yes.
  ‘‘A. No.
  ‘‘Q. Do you have any written or electronic record
indicating that Marshal Griffin took delivery of the pro-
cess on a date certain?
  ‘‘A. No, but I had an oral confirmation from my staff.
  ‘‘Q. And when you say you had oral confirmation
from your office staff, who told you that the marshal
had picked up the process?
  ‘‘A. I believe it was Bonnie St. Onge.
   ‘‘Q. So the basis for your statement that Marshal Grif-
fin picked up the process on May 20, 2010, is what
Bonnie St. Onge told you that he did.
   ‘‘A. Yes. To the best of my memory, it was somebody
from my staff. To the best of my memory, it was Bonnie
St. Onge. What I remember is just getting the confirma-
tion because it was a concern, and then not seeing the
complaint at the end of the counter when I did go
down there.
  ‘‘Q. What is your understanding of when the statute
of limitations was going to expire in this case?
  ‘‘A. I don’t know. Sometime shortly after the marshal
picked up the writ.
  ‘‘Q. But you don’t know the exact date?
  ‘‘A. I’d have to review something. It was, you know,
a day or so afterwards, shortly afterwards.
   ‘‘Q. . . . . Do you recall how close the statute of
limitations was about to expire in [other] particular
cases?
  ‘‘A. No, but it wasn’t the only issue here about the
statute expiring. Like I said, I had an enormously
demanding client, which had revved up this whole issue.
That, and having to revise the complaint at the last
minute, those are all extraordinary circumstances that,
you know, I can’t remember ever dealing with to this
extent in any other case that I’ve had.
  ‘‘Q. And when you say you had an enormously
demanding client, what do you mean?
  ‘‘A. Well, I’d rather not get into that . . . .
  ‘‘Q. So, it’s your testimony Attorney Spinella that
roughly four years later, when you signed this affidavit,
you have a specific recollection of what occurred on
May 20, 2010?
  ‘‘A. Because of the client and the case, yes. Everything
about the case is pretty clear to me.
  ‘‘Q. You remember May 20, 2010, precisely?
  ‘‘A. Well, it isn’t so much the date that I know, [it is]
that it was directly before the statute was going to
expire. And you know, that’s why it sticks out in my
mind.
  ‘‘Q. But you attested that Marshal Griffin took deliv-
ery of the process on a specific day.
  ‘‘A. Right.
  ‘‘Q. And I’m asking you, you didn’t hand it to him,
you didn’t contact him personally, you didn’t witness
him take it. You were told by your staff member that
he had picked it up. And I’d like to know the basis for
your affidavit or your statement that it was specifically
May 20, 2010.
 ‘‘A. Yes, I believe that it was the day before the statute
was going to expire.
   ‘‘Q. And you have no record of Marshal Griffin, no
written documentary evidence of when Marshal Grif-
fin came?
  ‘‘A. No. Had I known I was going to be deposed in
this case, I would have kept a written record.
  ‘‘Q. So other than the oral confirmation that you
received from Bonnie St. Onge, the basis of that state-
ment is you coming down and seeing the process gone
from the countertop?
  ‘‘A. That and having it orally confirmed with the mar-
shal after he picked it up that he had indeed picked it
up on the date that I said.
  ‘‘Q. So your testimony is that marshal—you spoke to
Marshal Griffin after he picked it up, and he told you
that he had picked it up on May 20?
 ‘‘A. Yes. I got it before the statute expired. And we
went on to talk about how he was going to get service.
  ‘‘Q. Now, you know that Marshal Griffin has been
deposed in this case?
  ‘‘A. I’ve been told that, yes.
   ‘‘Q. Marshal Griffin never testified—I took his deposi-
tion in February, and Marshal Griffin never testified to
any conversation that he had with you in which he
confirmed May 20. In fact, I’ll represent to you [that]
he said the first time he ever heard or saw that date is
when he came to your office to sign his affidavit that
your office prepared . . . . And it’s your testimony
that Marshal Griffin spoke to you on the phone in 2010
and confirmed that he took delivery of it on May 20,
2010.
  ‘‘A. Yes. Did he tell you about all the trouble he had
with the service and how that, all by itself, was an
occasion for us to talk more than once? And why is it
so hard to believe—and you yourself know that there
was an issue about the service and what was repre-
sented at the hospital. Why is it so hard to believe that
he talked to me about that, and, in the course of that,
there was a confirmation that he did indeed pick up
the complaint as I just said? I mean, it’s only natural
to talk about that. In addition to that—
  ‘‘Q. Attorney Spinella, I’m not asking you whether it’s
difficult to believe that you would speak to Marshal
Griffin at all. I’m asking you that—Marshall Griffin—
no, he did not tell me about the difficulties he had
with service.
  ‘‘A. There you go. . . .
   ‘‘Q. So putting aside the conversations that you had
with Marshal Griffin about the difficulties of service,
I’m talking specifically the day on which he took deliv-
ery. Why would the day on which he took delivery be
a subject of conversation with you during those time
frames? How would that have any relationship to the
difficulty of serving someone in hand or abode or with
their office manager?
   ‘‘A. Because it was the day before the statute expired.
It comes in a package. Here’s a gentleman that’s con-
cerned about doing a proper service. First issue is to
confirm that he got this before the statute expired,
which he confirmed. Then we went on to the next natu-
ral topic of conversation—the difficulty posed by your
clients in getting personal service. So we talked about
both these things. It’s only natural.’’
   In deciding a motion for summary judgment, ‘‘[i]ssue-
finding, rather than issue-determination, is the key to
the procedure. . . . [T]he trial court does not sit as
the trier of fact when ruling on a motion for summary
judgment. . . . [Its] function is not to decide issues of
material fact, but rather to determine whether any such
issues exist.’’ (Internal quotation marks omitted.) Byrne
v. Burke, 112 Conn. App. 262, 268, 962 A.2d 825, cert.
denied, 290 Conn. 923, 966 A.2d 235 (2009).
   In the present case, even if we assume without decid-
ing that the court properly struck Spinella’s affidavit,
the court had before it his deposition testimony, which
sufficiently raises a genuine issue of material fact as
to whether Griffin received process on May 20, 2010.
Spinella testified that when there was an urgency in
the time for delivery of process to the marshal, he or
someone in his office would telephone the marshal and
ask him to pick up the process at their office. He also
testified that in 2010, he exclusively used Griffin for
service of process. He stated that the practice of the
office was to leave the process at the end of the counter,
where it readily could be given to the marshal when
he arrived to pick it up. Spinella also testified that on
May 20, 2010, process was left for Griffin, and that, later,
the complaint was no longer on the counter, thereby
confirming for him that it had been picked up. We con-
clude that this in and of itself was enough to create a
reasonable inference, if believed, that Griffin picked up
process at Spinella’s office on May 20, 2010. Spinella
also stated that his staff gave him oral confirmation
that Griffin had picked up the process.15
   But, in addition to this testimony, Spinella also testi-
fied that his memory surrounding these events was very
clear because they were so close to the running of the
statutes of limitations for the plaintiff’s causes of action
that he was paying close attention to the dates and to
making sure that process was delivered to Griffin
timely. Spinella testified that, the day after Griffin
picked up the process, he telephoned Griffin to go over
some possible problems that might be encountered with
service in this case, and that Griffin confirmed, during
that phone conversation, that he had picked up the
process the day before, on May 20, 2010. See footnote
15 of this opinion. This testimony, if believed, estab-
lishes that process was delivered to Griffin on May 20,
2010, before the running of the statute of limitations.
   A review of the evidence submitted either in support
of or in opposition to the defendants’ motions for sum-
mary judgment demonstrates the existence of a genuine
issue of material fact as to whether process was deliv-
ered to Griffin on May 20, 2010, thereby saving the
plaintiff’s causes of action through the application of
§ 52-593a. Accordingly, the court improperly rendered
summary judgment on this ground.
                            II
   The town defendants raise in their brief as an alter-
nate ground for affirmance a claim that ‘‘under the
circumstances of this case, the plaintiff’s failure to com-
ply with § 52-593a (b) is fatal.’’ They argue that ‘‘where
a marshal’s return is silent as to the date of delivery
of process, there is a fatal failure to comply with the
requirement of § 52-593a (b), and the saving statute is
unavailable.’’ (Internal quotation marks omitted.) We
disagree.
   The proper interpretation of § 52-593a (b) is a ques-
tion of statutory construction over which our review
is plenary. See Dorry v. Garden, 313 Conn. 516, 525,
98 A.3d 55 (2014). ‘‘That review is guided by well estab-
lished principles of statutory interpretation . . . . As
with all issues of statutory interpretation, we look first
to the language of the statute. . . . In construing a
statute, common sense must be used and courts must
assume that a reasonable and rational result was
intended. . . . Furthermore, [i]t is a basic tenet of stat-
utory construction that the legislature [does] not intend
to enact meaningless provisions. . . . [I]n construing
statutes, we presume that there is a purpose behind
every sentence, clause, or phrase used in an act and that
no part of a statute is superfluous.’’ (Citations omitted;
internal quotation marks omitted.) Id.
  Section 52-593a (b) provides: ‘‘In any such case, the
officer making service shall endorse under oath on such
officer’s return the date of delivery of the process to
such officer for service in accordance with this section.’’
In interpreting the language of § 52-593a (b), however,
we do not write on a clean slate, but are bound by our
previous judicial interpretations of the language and
the purpose of the statute. See Dorry v. Garden, supra,
313 Conn. 526.
   In Dickerson v. Pincus, 154 Conn. App. 146, 153–55,
105 A.3d 338 (2014), we discussed whether § 52-593a
was mandatory or directory, and we concluded that it
was directory. ‘‘The test to be applied in determining
whether a statute is mandatory or directory is whether
the prescribed mode of action is the essence of the
thing to be accomplished, or in other words, whether
it relates to a matter of substance or a matter of conve-
nience. . . . If it is a matter of substance, the statutory
provision is mandatory. If, however, the legislative pro-
vision is designed to secure order, system and dispatch
in the proceedings, it is generally held to be directory,
especially where the requirement is stated in affirmative
terms unaccompanied by negative words. . . .
  ‘‘The essence of the thing to be accomplished in § 52-
593a is to allow an action to be brought even though
process is served after the expiration of the limitations
period, when process is delivered to the marshal within
the limitations period and the marshal serves process
within thirty days of delivery. [Section] 52-593a is a
remedial provision that allows the salvage of an [action]
that otherwise may be lost due to the passage of time.
. . . [R]emedial statutes must be afforded a liberal con-
struction in favor of those whom the legislature
intended to benefit. . . . Our preference is to avoid
a termination of proceedings due to mere technical
imperfection.’’ (Citations omitted; internal quotation
marks omitted.) Id., 153–54.
  Specifically as to subsection (b) of § 52-593a, we
opined: ‘‘[S]ubsection (b) of § 52-593a does not address
the essence of the thing to be done, which . . . [is]
delivery to the marshal within the period of limitations;
rather, it provides the manner in which compliance with
subsection (a) of § 52-593a is supposed to be shown.’’
Id., 154.16 ‘‘The marshal’s failure to comply with the
requirements of subsection (b) of § 52-593a does not
preclude the application of the savings statute . . . .
[T]he provisions of subsection (b) are directory rather
than mandatory, and the failure of the marshal to
include the date of delivery in the return is not a fatal
jurisdictional defect depriving the plaintiff of his day
in court.’’ Id., 153.
   Because this court already has concluded that § 52-
593a (b) is directory, rather than mandatory, and that
the failure of the marshal to include the date on the
return is not a fatal defect, this claim merits no further
discussion. ‘‘It is axiomatic that [a] decision of [an
appellate court] is a controlling precedent until over-
ruled or qualified. . . . [S]tare decisis . . . serve[s]
the cause of stability and certainty in the law—a condi-
tion indispensable to any well-ordered system of juris-
prudence . . . .’’ (Internal quotation marks omitted.)
State v. Jahsim T., 165 Conn. App. 534, 545, 139 A.3d
816 (2016); see also see also Burns v. Adler, 158 Conn.
App. 766, 792, 120 A.3d 555 (previous decision of Appel-
late Court binding ‘‘until it is overruled either by our
Supreme Court or by an en banc panel of this court’’),
cert. granted on other grounds, 319 Conn. 931, 125 A.3d
205, 206 (2015).
                           III
  The plaintiff next claims that trial court improperly
denied his motion to disqualify Judge Sheridan. He
argues that he had two grounds on which he sought to
disqualify the judge. First, he claims that Judge Sheri-
dan’s statements before the Judiciary Committee17 dur-
ing his confirmation hearing to become a judge of the
Superior Court demonstrated a bias in favor of police
officers. Second, he claims that when Judge Sheridan
was the town attorney for the town of Manchester for
approximately five months during 2010, Attorney Scott
M. Karsten, who is one of the attorneys on the defen-
dants’ side in the present case, represented Manchester
in a case involving, inter alia, Manchester police offi-
cers, thus creating a relationship that could be charac-
terized as that of ‘‘attorney-client under the Rules of
Professional Conduct,’’ or as that of master-servant.
The plaintiff claims that his motion should have been
granted because Judge Sheridan was disqualified from
further action in this case on the basis of Canon 2 of the
Code of Judicial Conduct, Rule 2.11.18 The defendants
argue that this claim was waived because the plaintiff
did not file his motion for disqualification until October
28, 2014, twenty days after the motions for summary
judgment were granted on October 8, 2014, and, in the
alternative, that the court properly denied the motion
because there neither was evidence of bias nor of an
attorney-client or master-servant relationship between
Judge Sheridan and Attorney Karsten. We conclude that
the court properly denied the plaintiff’s motion to dis-
qualify Judge Sheridan.
   ‘‘A trial court’s ruling on a motion for disqualification
is reviewed for abuse of discretion. . . . In determining
whether there has been an abuse of discretion, every
reasonable presumption should be given in favor of the
correctness of the court’s ruling. . . . Reversal is
required only where an abuse of discretion is manifest
or where injustice appears to have been done. . . .
   ‘‘Pursuant to our rules of practice; see Practice Book
§ 1-22; a judge should disqualify himself from acting in
a matter if it is required by rule 2.11 of the Code of
Judicial Conduct, which provides in relevant part that
[a] judge shall disqualify himself . . . in any proceed-
ing in which the judge’s impartiality might reasonably
be questioned . . . . In applying this rule, [t]he reason-
ableness standard is an objective one. Thus, the ques-
tion is not only whether the particular judge is, in fact,
impartial but whether a reasonable person would ques-
tion the judge’s impartiality on the basis of all the cir-
cumstances. . . . Moreover, it is well established that
[e]ven in the absence of actual bias, a judge must dis-
qualify himself in any proceeding in which his impartial-
ity might reasonably be questioned, because the
appearance and the existence of impartiality are both
essential elements of a fair exercise of judicial author-
ity. . . . Nevertheless, because the law presumes that
duly elected or appointed judges, consistent with their
oaths of office, will perform their duties impartially
. . . and that they are able to put aside personal impres-
sions regarding a party . . . the burden rests with the
party urging disqualification to show that it is war-
ranted.’’ (Citations omitted; internal quotation marks
omitted.) Stefanoni v. Darien Little League, Inc., 160
Conn. App. 457, 464–65, 124 A.3d 999 (2015).
  After a hearing before the court, Dubay, J., on the
plaintiff’s motion to disqualify Judge Sheridan, Judge
Dubay specifically ruled: ‘‘The motion is denied for the
following reasons, inter alia:
  ‘‘1. The ‘pull quote’ of Judge Sheridan’s testimony
before the Judiciary Committee, upon which the plain-
tiff’s first ground for requesting relief entirely relies, is
not, in fact, a fair characterization of Judge Sheridan’s
testimony regarding perjury in general and police offi-
cers as witnesses in particular.
  ‘‘2. Further, the basis of Judge Sheridan’s order grant-
ing summary judgment did not in any way involve the
testimony of police officers.
   ‘‘3. The second ground advanced by the plaintiff in
support of his motion, that, at some time in the past,
there was a four or five month cocounsel relationship
between Judge Sheridan and Attorney Karsten [that]
mandates recusal, has no basis in fact. Counsel for the
plaintiff conceded at argument that there is no evidence
to support his claims in that regard, and, rather, he
‘assumed’ the allegations in his certificate of good faith
dated October 28, 2014.’’
   After reviewing the record, including the plaintiff’s
motion and its attachments, as well as the transcript
of the hearing before Judge Dubay, we agree with Judge
Dubay that the quoted language relied on by the plaintiff
of Judge Sheridan’s testimony before the Judiciary
Committee is not an accurate representation of Judge
Sheridan’s full answer regarding the truthfulness of
police officers when they are testifying under oath. See
footnote 17 of this opinion. We conclude, therefore,
that the plaintiff failed to show that Judge Sheridan’s
testimony demonstrated bias in favor of police.
   Additionally, we agree with Judge Dubay that the
plaintiff’s attorney conceded during the hearing on the
plaintiff’s motion that he merely had ‘‘assumed’’ the
allegations in his certificate of good faith that there had
been an attorney-client or a master-servant relationship
between Attorney Karsten and Judge Sheridan for an
approximate five month period during 2010.19 Indeed,
there simply is no evidence to support this assumption.
Accordingly, we conclude that the court properly
denied the plaintiff’s motion to disqualify Judge
Sheridan.
  The judgment is affirmed as to the plaintiff’s motion
for disqualification; the summary judgment is reversed
and the case is remanded for further proceedings
according to law.
      In this opinion the other judges concurred.
  1
     The plaintiff was granted permission to proceed under a pseudonym
due to the nature of the allegations in the complaint.
   2
     General Statutes § 52-593a provides: ‘‘(a) Except in the case of an appeal
from an administrative agency governed by section 4-183, a cause or right
of action shall not be lost because of the passage of the time limited by law
within which the action may be brought, if the process to be served is
personally delivered to a state marshal, constable or other proper officer
within such time and the process is served, as provided by law, within thirty
days of the delivery.
   ‘‘(b) In any such case, the officer making service shall endorse under oath
on such officer’s return the date of delivery of the process to such officer
for service in accordance with this section.’’
   In this particular case, a critical problem is presented because the mar-
shal’s return is silent as to when service of process was received from the
plaintiff, and, thus, it fails to comply with the provisions set forth in § 52-
593a (b). See also General Statutes § 6-32 (a) (‘‘Each state marshal shall
receive each process directed to such marshal when tendered, execute it
promptly and make true return thereof; and shall, without any fee, give
receipts when demanded for all civil process delivered to such marshal to
be served, specifying the names of the parties, the date of the writ, the time
of delivery and the sum or thing in demand. If any state marshal does not
duly and promptly execute and return any such process or makes a false
or illegal return thereof, such marshal shall be liable to pay double the
amount of all damages to the party aggrieved.’’)
   3
     In his complaint, the plaintiff also had named Sergeant Jeffrey Rose as
a defendant (in both his official and individual capacity) and Mary Commisso,
a psychologist. Both Rose and Commisso, however, were removed as defen-
dants prior to the rendering of summary judgment and are not parties to
this appeal.
   Each collective group of defendants, namely, the town defendants, the
medical defendants, and the hospital defendants, separately are represented
by their own attorneys. On appeal, the town defendants and the hospital
defendants have joined in and adopted the portions of the medical defen-
dants’ appellate brief specifically addressed to the issues raised by the
plaintiff.
   4
     The town defendants raise in their brief as an alternate ground for
affirmance a claim that the failure to comply with § 52-593a (b) is fatal in
this case. Although this claim was not contained in the town defendants’
preliminary statement of the issues and alternate grounds for affirmance,
the plaintiff has addressed this claim in his reply brief. Because this matter
presents a pure issue of law, we will consider this claim in part II of this
opinion. The remaining defendants filed preliminary statements of the issues
with multiple alternate grounds for affirmance, which they briefed. The
plaintiff, although addressing these alternate grounds in his reply brief,
argues, nonetheless, that these alternate grounds should not be reviewed
for the first time on appeal. We agree with the plaintiff and decline to
exercise our discretion to address the additional alternate grounds on appeal.
See Vollemans v. Wallingford, 103 Conn. App. 188, 219, 928 A.2d 586 (2007)
(when trial court has not ruled on all grounds raised in motion for summary
judgment, Appellate Court has discretion to consider alternate grounds for
affirmance), aff’d, 289 Conn. 57, 956 A.2d 579 (2008); see also Skuzinski v.
Bouchard Fuels, Inc., 240 Conn. 694, 703, 694 A.2d 788 (1997) (when trial
court does not rule on merits of alternate grounds, we retain discretion to
consider those grounds on appeal).
   5
     The plaintiff also claimed that the court abused its discretion in denying
his motion for reargument on the basis of newly discovered evidence related
to the timeliness of the delivery of process to the marshal. Because we
agree with the plaintiff’s first claim and reverse the judgment granting the
defendants’ motions for summary judgment, his second claim, regarding the
court’s denial of his motion to reargue his opposition to those motions,
need not be considered.
   6
     We note that the medical defendants and the hospital defendants have
filed neither an answer to the plaintiff’s complaint nor specially pleaded a
statute of limitations defense in this case. See Practice Book § 10-50 (‘‘No
facts may be proved under either a general or special denial except such
as show that the plaintiff’s statements of fact are untrue. Facts which are
consistent with such statements but show, notwithstanding, that the plaintiff
has no cause of action, must be specially alleged. Thus . . . the statute of
limitations . . . must be specially pleaded . . . .’’ [Emphasis added.]) The
plaintiff has not raised this as an issue in this case. Accordingly, we do not
consider its import, if any.
   7
     The plaintiff also filed a six page motion for articulation, requesting that
Judge Sheridan further articulate the basis of his granting the defendants’
motions for summary judgment, as well as the denial of the plaintiff’s motion
for reargument. Judge Sheridan issued an articulation in response.
   8
     General Statutes § 52-577 provides: ‘‘No action founded upon a tort shall
be brought but within three years from the date of the act or omission
complained of.’’
   9
     General Statutes § 52-584 provides: ‘‘No action to recover damages for
injury to the person, or to real or personal property, caused by negligence,
or by reckless or wanton misconduct, or by malpractice of a physician,
surgeon, dentist, podiatrist, chiropractor, hospital or sanatorium, shall be
brought but within two years from the date when the injury is first sustained
or discovered or in the exercise of reasonable care should have been discov-
ered, and except that no such action may be brought more than three
years from the date of the act or omission complained of, except that a
counterclaim may be interposed in any such action any time before the
pleadings in such action are finally closed.’’
   The hospital defendants contended that a two year statute of limitations,
pursuant to § 52-584, was applicable to count forty-three of the plaintiff’s
complaint, in which the plaintiff had alleged a violation of the patient’s bill
of rights pursuant to General Statutes § 17a-540 et seq. The plaintiff argued
that the three year statute of limitations pursuant to § 52-577 applied to this
count. For purposes of the summary judgment motion, the court assumed,
without deciding, that the three year statute of limitations was applicable.
For purposes of this appeal, we do the same.
   10
      General Statutes § 52-571c provides: ‘‘(a) Any person injured in person
or property as a result of an act that constitutes a violation of section 53a-
181j, 53a-181k or 53a-181l may bring a civil action against the person who
committed such act to recover damages for such injury.
   ‘‘(b) In any civil action brought under this section in which the plaintiff
prevails, the court shall award treble damages and may, in its discretion,
award equitable relief and a reasonable attorney’s fee.
   ‘‘(c) No action shall be brought under this section but within three years
from the date of the act complained of.’’
   11
      Spinella’s affidavit provided:
   ‘‘1. My name is Paul Spinella and I am over the age of eighteen. I know
and understand the importance of an oath. I made the following statements
under oath.
   ‘‘2. I represented the [p]laintiff in this matter at the time the lawsuit was
initially filed.
   ‘‘3. I was acutely aware of the statute of limitations in this matter.
   ‘‘4. On May 19, 2010, I executed the summons with attached complaint,
initiating this lawsuit.
   ‘‘5. My law office used the services of [S]tate Marshal John Griffin exclu-
sively for all service of processes. Our practice was for him [to] come to
pick up all documents for service at my office.
   ‘‘6. The summons and complaint in this matter was personally retrieved
from my office by Marshal Griffin on May 20, 2010.’’
   12
      The trial court did not decide this issue.
   13
      The medical defendants had filed their original motion for summary
judgment on August 8, 2013, on various grounds not including the running
of the statute of limitations.
   14
      It does not appear that the plaintiff had an opportunity to respond to
the medical defendants’ supplemental motion for summary judgment before
the court rendered judgment.
   15
      Although this may be considered inadmissible hearsay (barring any
exception), it was the defendants who submitted Spinella’s deposition and
no objection was made on hearsay grounds.
   16
      ‘‘A comparison between the facts of this case and those of Gianetti v.
Connecticut Newspapers Publishing Co., [supra] 136 Conn. App. 67 . . .
is instructive. In Gianetti, there was no evidence that the marshal had
received the process within the prescribed period; id., 72; in those circum-
stances, the failure of the marshal to include the date of delivery in the
return of process was fatal. Id., 74. This court mentioned the duty of the
marshal to comply with the requirements of § 52-593a (b) and that the
plaintiff had not shown the marshal’s compliance with subsection (b). Id.,
72. The court went on, however, to discuss in some detail whether proof
of mailing the process to the marshal constituted delivery for the purpose
of the saving statute. Id., 73. Such discussion would have been entirely
immaterial had the only dispositive question been the marshal’s compliance
with § 52-593a (b). The court in Gianetti further noted that because no
amended return or affidavit had been filed, it did not have to decide whether
an amended return or affidavit would have sufficed to cure the defect. Id.,
74.’’ Dickerson v. Pincus, supra, 154 Conn. App. 155 n.8.
   17
      The plaintiff contends that ‘‘Judge Sheridan should have disqualified
himself because his statement before the legislature that ‘I don’t believe
police officers perjure themselves’ would cause an objective observer to
reasonably question Judge Sheridan’s impartiality.’’ A review of the Judiciary
Committee’s public hearing on the confirmation of Judge Sheridan reveals
the following relevant colloquy:
   ‘‘Rep. [Minnie] Gonzalez: Okay. . . . When you have a case, and, let’s say
the police officers that are involved—police officers are involved and they
were to testify. Do you believe—do you always believe that police officers,
and prosecutors also, they all tell the truth to the judge? Do you really
believe that?
   ‘‘David M. Sheridan: I don’t believe police officers perjure themselves. I
just—if it happens, I would imagine it’s exceedingly rare, but I think police
officers, I believe, you know, [I have been] examining witnesses in the courts
of this state for twenty-five years, and witnesses can get up there and testify,
and they truly believe they’re telling the truth. They truly believe they’re
being honest under oath, but what they’re saying is not true, the absolute
truth, and I believe police officers are subject to all of the frailties of human
beings that we—regular lay witnesses testify incorrectly . . . . We ask that
routinely to jurors when we panel jurors. You know, a police officer is going
to testify in this case, would you be more inclined to believe the testimony
of a police officer and, you know, I could probably count [on] one hand
the times that people have said they would believe a police officer no matter
what. . . . So I think most people have that concept of, you know, there’s
not reason to necessarily believe a police officer. His testimony has to still
stack up and still add up. It has to still make sense.’’ Conn. Joint Standing
Committee Hearings, Judiciary, Pt. 15, 2010 Sess., pp. 4769–70.
   18
      Canon 2 of the Code of Judicial Conduct, Rule 2.11 provides:
   ‘‘(a) A judge shall disqualify himself or herself in any proceeding in which
the judge’s impartiality might reasonably be questioned including, but not
limited to, the following circumstances:
   ‘‘(1) The judge has a personal bias or prejudice concerning a party or
a party’s lawyer, or personal knowledge of facts that are in dispute in
the proceeding.
   ‘‘(2) The judge knows that the judge, the judge’s spouse or domestic
partner, or a person within the third degree of relationship to either of them,
or the spouse or domestic partner of such a person is:
   ‘‘(A) a party to the proceeding, or an officer, director, general partner,
managing member, or trustee of a party;
   ‘‘(B) acting as a lawyer in the proceeding;
   ‘‘(C) a person who has more than a de minimis interest that could be
substantially affected by the proceeding; or
   ‘‘(D) likely to be a material witness in the proceeding.
   ‘‘(3) The judge knows that he or she, individually or as a fiduciary, or the
judge’s spouse, domestic partner, parent, or child, or any other member of
the judge’s family residing in the judge’s household, has an economic interest
in the subject matter in controversy or in a party to the proceeding.
   ‘‘(4) The judge has made a public statement, other than in a court proceed-
ing, judicial decision, or opinion that commits or appears to commit the
judge to reach a particular result or rule in a particular way in the proceeding
or controversy.
   ‘‘(5) The judge:
   ‘‘(A) served as a lawyer in the matter in controversy or was associated
with a lawyer who participated substantially as a lawyer in the matter during
such association;
   ‘‘(B) served in governmental employment and in such capacity participated
personally and substantially as a lawyer or public official concerning the
proceeding or has publicly expressed in such capacity an opinion concerning
the merits of the particular matter in controversy; or
   ‘‘(C) was a material witness concerning the matter.
   ‘‘(b) A judge shall keep informed about the judge’s personal and fiduciary
economic interests and make a reasonable effort to keep informed about
the personal economic interests of the judge’s spouse or domestic partner
and minor children residing in the judge’s household.
   ‘‘(c) A judge subject to disqualification under this Rule, other than for
bias or prejudice under subsection (a) (1), may ask the parties and their
lawyers to consider, outside the presence of the judge and court personnel,
whether to waive disqualification, provided that the judge shall disclose on
the record the basis of such disqualification. If, following the disclosure,
the parties and lawyers agree, either in writing or on the record before
another judge, that the judge should not be disqualified, the judge may
participate in the proceeding.
   ‘‘(d) Notwithstanding the foregoing, a judge may contribute to a client
security fund maintained under the auspices of the court, and such contribu-
tion will not require that the judge disqualify himself or herself from service
on such a client security fund committee or from participation in a lawyer
disciplinary proceeding or in any matter concerning restitution or subroga-
tion relating to such a client security fund.
   ‘‘(e) A judge is not automatically disqualified from sitting on a proceeding
merely because a lawyer or party to the proceeding has filed a lawsuit
against the judge or filed a complaint against the judge with the judicial
review council. When the judge becomes aware that such a lawsuit or
complaint has been filed against him or her, the judge shall, on the record,
disclose that fact to the lawyers and parties to the proceeding before such
judge and shall thereafter proceed in accordance with Practice Book Section
1-22 (b).
   ‘‘(f) The fact that the judge was represented or defended by the attorney
general in a lawsuit that arises out of the judge’s judicial duties shall not
be the sole basis for recusal by the judge in lawsuits where the attorney
general appears.’’
   19
      The plaintiff’s attorney specifically told the court during the hearing on
the plaintiff’s motion to disqualify Judge Sheridan: ‘‘I drafted the motion
based on what I read the [Manchester] town code to be and what I assumed
Judge Sheridan and Attorney Karsten’s relationship would have been had
the town code been followed. I did not know [the Connecticut Interlocal
Risk Management Agency (CIRMA)] was involved in that. I don’t think I
could have done a bill of discovery or any discovery on this matter at that
point. So, I had to—once I had the fact in my hand that Attorney Karsten
represented . . . Manchester and then Attorney Sheridan was the town
attorney for Manchester, those are the inferences that I had to draw based
on the town code . . . . I’ll acknowledge that I have since been disabused
of certain of those notions by Attorney Karsten’s affidavit, but I don’t for
a moment think that it was wrong to draft the motion the way in which I did.’’
   Attorney Karsten’s affidavit provided in relevant part:
   ‘‘5. . . . I was counsel for several defendant Manchester police officers
and the [t]own of Manchester in certain litigation [by a plaintiff known as
Morales] . . . . I represented these defendants through the conclusion of
the action in June, 2012.
   ‘‘6. I was selected and retained for this representation exclusively by
CIRMA . . . which was and is the municipal insurance company for many
cities and towns in Connecticut, including Manchester.
   ‘‘7. Throughout the period of my involvement in the Morales case, I and
my law firm submitted all invoices for legal services rendered directly to
CIRMA, which duly approved and paid them. . . .
   ‘‘10. Based on my thirty plus years of experience in representing municipal
entities in cases such as Morales, it is entirely customary for insurance
defense counsel to exclusively handle the litigation of which they are
retained, with minimal or no involvement of a town attorney absent a conflict
of some unusual development.
   ‘‘11. During the five months of [then Attorney] Sheridan’s service as Man-
chester Town Attorney, I believe I had no interactions with him whatsoever—
not in person, on the phone, via e-mail, or other correspondence—regarding
the Morales case or any other matter.
   ‘‘12. At no time did Town Attorney Sheridan ever direct, review, approve,
or, in any way, supervise my work on behalf of the Manchester defendants
in the Morales case . . . .
   ‘‘14. There is no factual basis whatsoever for the claims to the contrary
set forth in [the] [p]laintiff’s [m]otion.’’